Citation Nr: 1617167	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-07 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from January 1979 to April 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part denied service connection for bilateral hearing loss.  

The Board remanded the case in November 2011 for evidentiary development.  Thereafter, a May 2012 rating decision of the Appeals Management Center (AMC) granted service connection for hearing loss in the right ear and assigned an initial noncompensable rating, as to which the Veteran filed a Notice of Disagreement in July 2013.  

Thereafter, a January 2014 Board decision granted service connection for hearing loss of the left ear and remanded the claim for an initial compensable rating for bilateral hearing loss in light of additional evidence which had been submitted and as to which initial RO consideration was not waived.  

A February 2014 rating decision effectuated the Board's January 2014 decision but assigned an initial noncompensable rating for the service-connected bilateral hearing loss. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2016 videoconference.  A transcript thereof is on file.  

The record reflects that service connection for congestive heart failure was denied in a May 2015 rating decision.  The Veteran filed a notice of disagreement in May 2015 (and included the issue of entitlement to service connection for anxiety, depression).  Thereafter, the Veteran elected to go through the Decision Review Officer process.  As the record shows that this matter is still in its preliminary stages, no further action is warranted on the part of the Board.  See December 2015 RO letter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the videoconference it was asserted by the Veteran's representative that she had been afforded a VA hearing examination at the Ralph Johnson VA Medical Center in February 2016.  It was requested that the report of this examination be obtained and considered in this appeal.  Page 4 of the transcript.  

The Veteran testified that without her hearing aids she could barely hear at all.  Page 6.  She found that looking a person in the face aided her comprehension of their speech.  Page 7.  She had been issued a hearing aid for her left ear in May 2015.  Page 9.  She had been issued a hearing aid for her right ear much earlier.  Page 10.  

The Veteran contested the adequacy of a VA audiology examination in February 2014 at Nashville.  Page 13.  The report of the February 2014 VA audiology evaluation states that the Veteran "was unable and/or unwilling to provide consistent and reliable responses."  It was further stated that "[t]herefore, due to poor intra-test consistency the results obtained are not suitable for rating purposes.  Also, due to inconsistent responses and to poor inter-test consistency, the speech recognition scores obtained at this exam are not suitable for rating purposes."  The Veteran was also afforded VA audiology testing in March 2015 but the report of that examination does not contain similar comments.  

The Veteran testified that at the time of the February 2014 VA audiology evaluation she had been given a hearing aid for only one ear, i.e., her right ear.  Page 14.  She further testified that she was willing to attend an up-to-date VA audiology examination for rating purposes.  Page 16.  

Because the Veteran testified that she was given a hearing aid for her left ear in May 2015, after the March 2015 VA audiology examination, the Board concurs that the Veteran should be afforded another VA audiology examination for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to locate and associate with the record the results of any VA audiology evaluation of the Veteran conducted in February 2016 at the Ralph Johnson VA Medical Center.  If obtained, the report of the evaluation should be added to the record.  

2.  After accomplishing the development requested above, schedule the Veteran for a new VA audiological examination.  The electronic claims file [including relevant records contained on VMBS and Virtual VA] must be provided to and reviewed by the examiner.  

The examiner must, in addition to addressing audiometric results and the Maryland CNC test results, fully describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and her representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

